Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154834(47)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BROTHER CONSTRUCTION, LLC,                                                                                Joan L. Larsen,
           Plaintiff/Counterdefendant,                                                                                Justices
                                                                    SC: 154834
  v                                                                 COA: 323380
                                                                    Ingham CC: 11-001253-CK
  BABUBHAI B. RATHOD and SHAILA B.
  RATHOD,
           Defendants/Counterplaintiffs/Cross
           Plaintiffs/Third-Party Plaintiffs-
           Appellants,
  v
  ASSURANCE COMPANY OF AMERICA,
          Defendant/Cross Defendant-
          Appellee,
  and
  AL BOURDEAU INSURANCE SERVICES, INC.
           Defendant/Third-Party Defendant-
           Appellee,
  and
  VIJAY RAJESH JOSHI, AUTO OWNERS
  INSURANCE COMPANY, d/b/a HOME
  OWNERS INSURANCE COMPANY, and
  MELTON INSURANCE SERVICES, d/b/a
  MELTON MCFADDEN INSURANCE
  AGENCY,
             Third-Party Defendants.
  ____________________________________________/

         On order of the Chief Justice, the motion of defendant/third-party defendant-
  appellee to extend the time for filing its answer to the application for leave to appeal is
  GRANTED. The answer will be accepted as timely filed if submitted on or before
  January 21, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2016
                                                                               Clerk